DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claim 1, submitted June 14, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 4 - 5, filed June 14, 2021, with respect to the rejection of claims 1 – 10 under 35 USC 103 in view of Cockrem et al. have been fully considered and are persuasive in view of the amendment to claim 1 and arguments presented.  The rejection of claims 1 – 10 under 35 USC 103 in view of Cockrem et al. has been withdrawn. 
Applicant’s arguments, see pages 4 - 5, filed June 14, 2021, with respect to the rejection of claims 1 – 10 under 35 USC 103 in view of Brake have been fully considered and are persuasive in view of the amendment to claim 1 and arguments presented.  The rejection of claims 1 – 10 under 35 USC 103 in view of Brake has been withdrawn. 
Allowable Subject Matter
Claims 1 – 7, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on June 14, 2021 and the arguments 
Further, the Examiner has conducted a thorough search of the appropriate data bases for the clamed subject matter and did not discover any reference which anticipates the clamed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622